Citation Nr: 1527278	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, inter alia, denied an increased rating for diabetic peripheral neuropathy of the left lower extremity.  

The Board denied the Veteran's claim in a June 2014 decision.  The Veteran appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Order, the Court vacated that part of the Board's June 2014 decision that denied a rating in excess of 10 percent for left lower extremity peripheral neuropathy, and remanded the case to the Board for further proceedings consistent with a March 2015 Joint Motion for Partial Remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to obtain outstanding identified private treatment records from Doctors P.G.; W.T.C.; S.K.; J.S.; T.M.; S.B.; J.L.; Y.O.; and V.,  as identified by the Veteran in January 2012 and May 2013 statements.  In addition, a June 2004 record from the Social Security Administration referred to treatment the Veteran has received from D.C., H.G., Park Ridge Hospital, Rochester General Hospital, and Strong Memorial Hospital.  Records from these sources should also be obtained.  In this regard, the Veteran has recently submitted records from Drs. P.G. and D.C.; however, as they appear incomplete, complete records should be secured from these sources.  Moreover, updated VA treatment records should be associated with the claims file on remand. 


Additionally, if any of these records demonstrate a worsening of the service-connected left lower extremity peripheral neuropathy disability since his most recent examination in July 2014, the Veteran should also be afforded a VA examination to assess the current severity of his condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Finally, in assessing the Veteran's condition, a February 2010 VA examiner found that there was an open sore under his fourth toe, and that this could impact his ability to walk long distances.  This symptomatology associated with the Veteran's peripheral neuropathy disability picture, which is not contemplated by the Rating Schedule, warrants referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, request all outstanding treatment records for the period beginning February 27, 2008, related to the Veteran's left lower extremity peripheral neuropathy, to specifically include any records from Doctors P.G.; W.T.C.; S.K.; J.S.; T.M.; S.B.; J.L.; Y.O., V., D.C., H.G., Park Ridge Hospital, Rochester General Hospital, and Strong Memorial Hospital.  See the Veteran's January 2012 and May 2013 statements.

2.  Obtain all VA treatment records dated after February 27, 2014.

3.  If and only if the records obtained in response to items 1 and/or 2 above demonstrate a worsening of the Veteran's left lower extremity peripheral symptomatology since his most recent VA examination in July 2014, obtain an updated VA examination.
4.  Then refer the case to the Director of Compensation Service for an initial determination as to whether the Veteran is entitled to assignment of an extraschedular rating for his left lower extremity peripheral neuropathy in accordance with the provisions of 38 C.F.R. § 3.321(b).

5.  After the above has been completed, readjudicate the claim, and issue a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


